ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:
A jury convicted Defendant Bashir of federal drug crimes. We affirmed the conviction. United States v. Bashir, 116 Fed.Appx. 241 (11th Cir.2004) (Table). Bashir appealed our decision to the United States Supreme Court. The Court vacated the judgment and remanded the case to us in the light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Bashir v. United States, — U.S. -, 125 S.Ct. 1741, 161 L.Ed.2d 597 (2005).
Bashir raised no Booker/Blakely/Apprendi issue on his initial appeal. Accordingly, no Booker issue is timely before us. United States v. Dockery, 401 F.3d 1261, 1263 (11th Cir.2005). See United States v. Ardley, 242 F.3d 989, 990 (11th Cir.2001) (recognizing that the Supreme Court did not indicate this Court should ignore “our well-established rule that issues and contentions not timely raised in the briefs are deemed abandoned”).
On reconsideration, we affirm the conviction and sentence.
AFFIRMED.